DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the invention claimed in claims 33, 34, 45 and 48 (see 112 2nd paragraph rejection to claim 45 below) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 27-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10815690. Although the claims at issue are not identical, they are not patentably distinct from each other because:
The current claims are drawn to a handle assembly that comprises a handle, a structure, a 1st magnet coupled to the structure and a 2nd magnet to the handle, so that the magnetic force generates a return torque.
These and other limitations are presented in the ‘690 patent.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 27 requires that the 1st magnet and the 2nd magnet are “rotatable relative to one another”.
At the instant, the limitation is indefinite since the term implies different interpretation that are not supported. Furthermore, 1st magnet is not a rotating magnet. As clearly shown, the 1st magnet 116 is secured to the structure (mounting plate), so is a static member. 
The only magnet that moves is the 2nd magnet 114, since is attached to the handle and rotates with respect to the rotation of the handle. Correction is required.

Claims 27, 40 and 45 requires that the 1st and 2nd magnets “generates magnetic forces that interact to generate a return torque in response to rotation of the handle from a 1st position”.
At the instant it is unclear what is this position claimed, since it can be any position and will not work with the specific generated magnetic force to return. A very broad interpretation will be given. Correction is required.

Claims 27, 40 and 45 also require that the 1st and 2nd magnets are configured to “increase the return torque over a 1st range of rotation of the handle”. At the instant, it is unclear what is claimed here.
First, it is unclear what is this 1st range of rotation of the handle and from where it starts. Second, it is unclear how the return torque is “increased”. A very broad interpretation will be given. Correction is required.

Claims 28 and 41 require that one of the 1st and 2nd magnets rotates and the other is stationary. The limitation is indefinite since the 1st magnet, which is coupled to the structure is stationary, and the 2nd magnet, which is coupled to the handle, is movable. Correction is required.

Claims 31, 42 and 47 require that the 1st and 2nd magnets are configured to maintain a return torque at a substantially constant value over a second range of rotation of the handle.
First, it is unclear how the return torque constant value is capable of being maintained. Second, it is unclear what is this second range and when it starts and stops. A very broad interpretation will be given. Correction is required.

Claims 33-39, 43, 44, 49 and 50 requires limitations that are drawn to another invention, the one shown in figs 1-6. Furthermore, there is no disclosure or illustration of these claimed limitations in claims 33-39, 43, 44, 49 and 50 with the claimed invention in claims 27, 40 and 45. Therefore, the claims will not be considered. Cancelation of these claims is required.

Claim 45 requires “means for rotating the first magnetic means relative to the second magnetic means”. At the instant, the limitation is indefinite.
First, in line 3, the claim already defines that the 1st magnetic means is coupled to a structure. This magnetic means is a static means, does not move. It is actually the 2nd magnetic means the ones that rotates. Correction is required.
Second, it is unclear what is this “means for rotating” a magnetic means relative to the other one. As clearly described, the only means for rotating the magnetic means is the handle, which is already claimed in line 2. A very broad interpretation will be given. Correction is required.

Claims 45 and 48 require a method that comprises “coupling a magnet assembly to a rotatable handle, the magnet assembly including at least two magnets”. At the instant, the limitation is indefinite.
First, there is no support for two magnets coupled to the handle. As described, there is one magnet coupled to a structure and the other one to the handle. 
Second, the term “at least two magnets” is indefinite, since there are only 2 magnets. There is no illustration of more than two magnets or any disclosure of how the device works with more than 2 magnets. A very broad interpretation will be given. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 27-32, 40-42 and 45-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 8,789,864 to Chen in view of EP 585559 (EP).

    PNG
    media_image1.png
    561
    767
    media_image1.png
    Greyscale

Chen discloses a handle assembly that comprises a mounting plate (1) connectable to a structure (2, 3) and a handle (7) rotatably mounted to the mounting plate. A spindle (411) is coupled to the handle.
However, Chen fails to disclose the use of a 1st and a 2nd magnet, each coupled to a respective one of the handle and a structure (mounting plate), wherein when the handle is rotated, the magnet on the handle will move, and after the movement, a magnetic force between the magnets acts to provide a torque in an opposite direction to an actuation torque on the handle. Chen uses a spring (5) to perform that function.

    PNG
    media_image2.png
    501
    1135
    media_image2.png
    Greyscale

EP teaches that it is well known in the art to substitute a spring for a magnetic unit that comprises a movable magnet (8) on a handle (2) and a stationary magnet (9) on a mounting structure (15) so as to create a magnetic force between the first and second magnets acting to provide a torque in an opposite direction to an actuation torque on the handle.
The magnetic unit described by EP is capable of providing a repulsive force (depending on the pole configuration).
Also, the magnetic unit is capable of having the return torque configured to increase over a first range of rotation of the rotatable handle (when is moved toward each other if the polarity is the same), and maintaining a return torque at a substantially constant value over a second range of rotation of the handle (when handle is repulsed if the polarity is the same).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the handle assembly described by Chen with a magnetic unit, as taught by EP, in order to reduce the necessary torque generated by a spring, reduce noise caused by the spring, etc.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



May 30, 2022